CAPITAL ASSURANCE AND LIQUIDITY MAINTENANCE AGREEMENT

This Capital Assurance and Liquidity Maintenance Agreement (“Agreement”) is
entered into by and between World Financial Network National Bank (the “Bank”),
Columbus, Ohio, and Alliance Data Systems Corporation (“ADSC”), Dallas, Texas, a
Delaware corporation and the parent company that wholly-owns the Bank.

WHEREAS, on or about August 14, 2009, the Bank and ADSC entered into a revised
operating agreement with the OCC (the “Operating Agreement”) that sets forth
measures that the Bank and ADSC would take to ensure that the Bank, and each
company that from time to time is an operating subsidiary of the Bank, would
operate in a safe and sound manner and in accordance with all applicable laws,
rules, regulations, including the entry into a legally enforceable revised
capital assurance and liquidity maintenance agreement between the Bank and ADSC;

WHEREAS, the Bank and ADSC hereby enter into this Agreement setting forth the
Bank’s continuing obligation to seek and ADSC’s continuing obligation to provide
the Bank necessary capital and liquidity support, in order to ensure that the
Bank continues to operate safely and soundly and in accordance with all
applicable laws, rules and regulations, and in accordance with the terms of the
Operating Agreement;

NOW THEREFORE, in consideration of the mutual covenants, conditions and promises
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is expressly acknowledged by both parties, the Bank and
ASDC hereby enter into this Agreement setting forth ASDC’s continuing
obligations to provide to the Bank necessary capital and liquidity support, in
order to ensure that the Bank continues to operate safely and soundly and in
accordance with all applicable laws, rules and regulations, and in accordance
with the terms of the Operating Agreement, and hereby agree as follows:

1. CAPITAL ASSURANCES

A. The Bank’s Minimum Capital Requirement. The parties acknowledge that the Bank
is obligated to maintain sufficient capital such that the Bank’s capital meets
or exceeds the levels required by the Operating Agreement or any modifications
thereof (the “Minimum Capital Requirement”).

B. Bank’s Obligation to Notify ASDC of Deficiency and Seek ADSC’s Assistance.
The Bank agrees that if it becomes necessary for it to secure capital infusions
so as to remain in compliance with the Minimum Capital Requirement the Bank
shall promptly notify and request ADSC to make such capital infusions. Any Bank
request to ADSC for such capital infusions shall be in writing, and the Bank
shall provide the OCC with a copy of such written demand within one (1) business
day after delivery to ADSC.

C. Capital Infusions from ADSC. ADSC hereby agrees to make such capital
infusions as may be requested by Bank from time to time to ensure the Bank
remains in compliance with its Minimum Capital Requirement. If at any time, the
Bank’s capital level falls below the Minimum Capital Requirement (“Capital
Deficiency”), ASDC agrees it will, at the request of the Bank, contribute
sufficient additional capital in a form acceptable to the Bank, subject to the
OCC’s right to raise a supervisory objection, so as to bring the Bank into
compliance with the Minimum Capital Requirement. Such capital contribution will
be: (i) made not later than five (5) business days after receiving notification
of the Capital Deficiency and request from the Bank or the OCC; (ii) in the form
of cash, or if appropriate, other acceptable assets; and (iii) accounted for
pursuant to Generally Accepted Accounting Principles (“GAAP”).

D. Higher Minimum Capital Requirement. If the OCC subsequently deems it
necessary, pursuant to the regulatory authority of 12 C.F.R. Part 3, to require
that the Bank achieve and thereafter maintain a higher Minimum Capital
Requirement, ADSC agrees it will contribute sufficient additional capital in a
form acceptable to the OCC, so that the Bank achieves and thereafter maintains
compliance with the Higher Minimum Capital Requirement. Such capital
contribution will be: (i) made not later than ten (10) business days after
receiving notification of the higher Minimum Capital Requirement from the Bank
or the OCC; (ii) in the form of cash, or if appropriate, other acceptable
assets; and (iii) accounted for pursuant to Generally Accepted Accounting
Principles (“GAAP”).

2. LIQUIDITY MAINTENANCE

A. The Bank’s Minimum Liquidity Requirement. The parties acknowledge that the
Bank is required to maintain sufficient liquidity such that the Bank’s liquidity
meets or exceeds the levels required by the Operating Agreement and any
modifications thereto (the “Minimum Liquidity Requirement”). At all times, the
Bank and ADSC will maintain sufficient liquidity in the Bank such that the
Bank’s liquidity meets or exceeds the Minimum Liquidity Requirement. The Minimum
Liquidity Requirement includes, but is not limited to, the following:



  (i)   maintenance of the minimum level of liquidity to meet the Bank’s ongoing
liquidity needs under Article IV of the Operating Agreement;



  (ii)   maintenance of assets in the Liquidity Reserve Deposit Account under
Article IX of the Operating Agreement, of the types and in the amounts required
under the Operating Agreement; and



  (iii)   maintenance of marketable assets to cover 100% of the Bank’s deposits
that will mature in the ensuing six (6) months as required under Article XVII of
the Operating Agreement.

B. Bank’s Obligation to Notify ADSC of Deficiency and Seek ADSC’s Assistance.
The Bank agrees that if it becomes necessary for it to secure financial support
so as to meet its Minimum Liquidity Requirement, the Bank shall promptly notify
and request ASDC to provide such financial support. Any Bank request to ADSC for
such financial support shall be in writing, and the Bank shall provide the OCC
with a copy of such written demand within one (1) business day after delivery to
ADSC.

C. Financial Support from ADSC. ADSC hereby agrees to provide such financial
support as may be requested by the Bank from time to time to ensure the Bank
remains in compliance with its Minimum Liquidity Requirement. If at any time the
Bank is not in compliance with the Minimum Liquidity Requirement, (“Liquidity
Deficiency”), ADSC agrees within three (3) business days of receiving
notification from the Bank or the OCC regarding such Liquidity Deficiency, or
sooner if circumstances warrant, ADSC will provide the Bank with adequate
financial support, in such amount, form and duration as may be necessary for the
Bank to meet its on-going Minimum Liquidity Requirement.

D. Provision of Line of Credit. ASDC acknowledges that it has agreed to provide
the Bank a line of credit in an amount not less than One Hundred Million Dollars
($100,000,000), as required by Article VII of the Operating Agreement, and
agrees that it will maintain such line of credit at all times and allow the Bank
to draw on it.

3. COLLATERAL REQUIREMENTS. As a means to guarantee that ADSC will comply with
its obligations to provide capital and liquidity support to the Bank as required
under this Agreement, ADSC agrees to provide the Bank with such collateral or
other security hereafter (i) that the Bank deems appropriate upon the request of
the Bank or (ii) to address a supervisory objection or concerns raised by the
OCC. The collateral or other security shall be in a form acceptable to the Bank
and the OCC, and the documents necessary to effect the pledge of collateral or
implementation of other security shall be on terms and conditions acceptable to
the Bank and the OCC.

4. GENERAL PROVISIONS

A. Effective Date. This Agreement shall become effective immediately upon its
execution by the parties (“Effective Date”).

B. Term and Termination of Agreement. The term of this Agreement shall commence
on the Effective Date and will continue unless terminated in writing by mutual
agreement of the Bank and ADSC; provided that the Bank reserves the right to
seek the OCC’s written non-objection prior to the termination of this Agreement;
and further provided that this Agreement shall terminate if ADSC or any
affiliate of ADSC no longer owns or controls the Bank for purposes of 12 C.F.R.
§ 5.50 and ADSC ceases to be an IAP of the Bank pursuant to 12 U.S.C. § 1813(u).

C. Modification or Amendment of Agreement. This Agreement may be modified or
amended only by the mutual written consent of both parties. The Bank reserves
the right to seek the OCC’s written non-objection prior to modifying or amending
this Agreement.

D. Assignability of Agreement. This Agreement shall not be assigned or
transferred, in whole or in part.

E. Successors in Interest. This Agreement shall remain in full force and effect
against any successors in interest to the Bank or ADSC, including any
conservator or receiver appointed for or on behalf of the Bank.

F. Conservatorship or Receivership of Bank. In the event of the appointment of a
conservator or receiver for the Bank, the obligations of ADSC hereunder with
respect to the Agreement shall survive said appointment.

G. No Waiver. No failure to exercise, and no delay in the exercise of, any right
or remedy on the part of any of the parties hereto shall operate as a waiver or
termination thereof, nor shall any exercise or partial exercise of any right or
remedy preclude any other or further exercise of such right or remedy or any
other right or remedy.

H. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter at issue, and supersedes all prior
written or oral communications, representations, understanding and agreements
relating to the subject matter of this Agreement.

I. Severability. If any portion of this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal, unenforceable, or inoperative,
then, so far as is reasonable and possible, the remainder of this Agreement
shall be considered valid and operative, and effect will be given to the intent
manifested by the portion held invalid or inoperative. The parties shall
endeavor in good faith to replace the invalid, illegal, unenforceable or
inoperative provision(s) with valid provision(s) the economic effect of which
comes as close as possible to that of the invalid, illegal, unenforceable or
inoperative provisions.

J. Notices. All notices or other communication required hereunder shall be in
writing and shall be made by electronic mail or facsimile transmission, with a
copy sent by overnight mail, to the following persons, addressed as follows:

If to the Bank:

Board of Directors
World Financial Network National Bank
3100 Easton Square Place
Columbus, Ohio 43219
Attn: Hugh M. Hayden, General Counsel
(614) 944-3019 (fax)
Hugh.Hayden@alliancedata.com

If to ADSC:

Alliance Data Systems Corporation
17655 Waterview Parkway
Dallas, Texas 75252
Attn: Alan M. Utay, Executive Vice President, General Counsel and Secretary
(972) 348-5150 (fax)
Alan.Utay@alliancedata.com

If to the OCC:

Supervisory Team Leader
Credit Card Bank Supervision
Office of the Comptroller of the Currency
7101 College Boulevard, Suite 1600
Overland Park, Kansas 66210

With an electronic or facsimile copy to:

EIC — World Financial Network National Bank
Office of the Comptroller of the Currency
7101 College Boulevard, Suite 1600
Overland Park, Kansas 66210

Such notice or communication shall be deemed to have been given or made as of
the date the notice or communication was transmitted.

K. Governing Law. To the extent that Federal law does not control, this
Agreement shall be governed, construed and controlled by the laws of Texas.

L. Attorney’s Fees. The prevailing party in any action between the parties
arising from or relating to this Agreement shall be entitled to recover from the
other party all reasonable attorneys’ fees and other costs incurred in such
action or proceeding.

M. Board Resolutions. The Bank’ Board of Directors has approved a resolution
authorizing its entry into this Agreement (the “Bank’s Resolution”) and ADSC’s
Board of Directors has approved a resolution authorizing ADSC’s entry into this
Agreement (“ADSC’s Resolution”). Certified copies of the Bank’s Resolution and
the ADSC’s Resolution are attached hereto as Exhibit A and incorporated herein
by reference.

IN WITNESS WHEREOF, the parties have executed this Agreement.

                 
ADSC
      Bank By:  
/s/ Alan M. Utay
  By:   /s/ Daniel T. Groomes    
 
        Name:
Title:  
Alan M. Utay
Executive Vice President
Corporate Administrative Officer,
General Counsel and Secretary
  Name:
Title:


  Daniel T. Groomes
President


Date:  
8/10/2009
  Date:   8/6/2009    
 
       

